UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-1825


DARYL ANTHONY GREEN,

                    Debtor - Appellant,

             v.

SHELLPOINT MORTGAGE SERVICING; 1900 CAPITAL TRUST II, BY U.S.
BANK TRUST NATIONAL ASSOCIATION, NOT IN ITS INDIVIDUAL
CAPACITY BUT SOLELY AS CERTIFICATE TRUSTEE,

                    Creditors - Appellees.



Appeal from the United States District Court for the District of Maryland, at Greenbelt.
Theodore D. Chuang, District Judge. (8:19-cv-03132-TDC)


Submitted: January 19, 2021                                       Decided: January 21, 2021


Before AGEE, WYNN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Daryl A. Green, Appellant Pro Se. Elizabeth Marian Abood-Carroll, ORLANS PC, Troy,
Michigan, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Daryl Anthony Green appeals from the district court’s order affirming the

bankruptcy court’s orders dismissing his adversary proceeding and denying his motion for

reconsideration. We have reviewed the record and find no reversible error. Accordingly,

we affirm for the reasons stated by the district court. Green v. Shellpoint Mortg. Servicing,

No. 8:19-cv-03132-TDC (D. Md. June 25, 2020). We dispense with oral argument because

the facts and legal contentions are adequately presented in the materials before this court

and argument would not aid the decisional process.

                                                                                AFFIRMED




                                             2